Order
Per Curiam
Sara Myers was convicted on two counts of delivery of a controlled substance and sentenced to consecutive fourteen-year prison terms. On appeal, Myers contends the trial court abused its discretion during the sentencing hearing by admitting a statement she made to investigators. After a thorough review of the briefs and the record, we find no error and affirm the judgment of conviction. A formal, published opinion would serve no jurisprudential purpose; however, a memorandum explaining the reasons for our decision has been provided.to the parties.
AFFIRMED. Rule 30.25(b).